IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                       Assigned on Briefs February 23, 2015

   ANTHONY TRAVIS RICHARDS v. VERONICA DENISE RICHARDS

                Appeal from the Chancery Court for Roane County
                 No. 2014-50   Frank V. Williams, III, Chancellor


               No. E2014-02123-COA-R3-CV-FILED-JULY 30, 2015


Anthony Travis Richards (Husband), who was incarcerated in the custody of the
Tennessee Department of Correction, filed this divorce action against Veronica Denise
Richards (Wife). Husband also filed a “motion for leave of court to appear by means of
video communications technology or, in the alternative, by telephone in lieu of personal
attandence” in accordance with Tenn. Code Ann. § 41-21-809 (2014). The trial court did
not address Husband’s motion. Rather, the court entered an order dismissing Husband’s
complaint predicated on his failure to appear and prosecute the action. We hold that the
trial court committed prejudicial error by dismissing Husband’s action without first
considering his pending motion. Accordingly, we vacate the trial court’s judgment and
remand for further proceedings.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Vacated; Case Remanded

CHARLES D. SUSANO, JR., C.J., delivered the opinion of the court, in which D. MICHAEL
SWINEY and JOHN W. MCCLARTY, JJ., joined.

Anthony Travis Richards, Mountain City, Tennessee, appellant, pro se.

No appearance by or on behalf of appellee Veronica Denise Richards.

                                      OPINION

       On April 15, 2014, Husband filed three documents: (1) his complaint for divorce;
(2) a “motion for leave of court to appear by means of video communications technology
or, in the alternative, by telephone in lieu of personal attandence” in accordance with


                                           1
Tenn. Code Ann. § 41-21-809;1 and (3) a “motion to set case for trial.” Wife did not file
a pleading. On October 14, 2014, the trial court entered an order stating in its entirety,

                [t]his cause came onto be heard this 13th day of October 2014
                upon the Complaint for Divorce filed by Anthony Travis
                Richards against the Defendant, Veronica Denise Richards;
                and the Plaintiff failed to appear and prosecute his complaint
                (being incarcerated in the penitentiary), but the Defendant did
                appear demanding a divorce in the absence of any answer or
                [counterclaim] for divorce filed by her.

                It is therefore ORDERED that the complaint for Divorce be,
                and is hereby, dismissed and the costs taxed to the Plaintiff
                for which execution shall issue.

Husband timely filed a notice of appeal, arguing that the trial court erred by dismissing
his complaint.

       In Reese v. Klocko, No. M2005-02600-COA-R3-CV, 2007 WL 1452688 at *4-5
(Tenn. Ct. App. E.S., filed May 16, 2007), this Court addressed a similar situation:

                Husband’s second issue surrounds his claim that the Trial
                Court erred in not allowing him to participate in the trial by
                telephone. . . . Husband does not claim that he should have
                been transported from prison to attend the trial; rather, he
                simply requested that he be allowed to participate by
                telephone.

                In Bell v. Todd, 206 S.W.3d 86 (Tenn. Ct. App. 2005), we
                gave the following insight into the effects of a trial court’s
                failure to rule on a prisoner’s pending motions when that
                prisoner is a party to the litigation:



      1
          Tenn. Code Ann. § 41-21-809 provides as follows:

                The court may hold a hearing under this part at a county jail or a facility
                operated by the department or may conduct the hearing with video
                communications technology that permits the court to see and hear the
                inmate and that permits the inmate to see and hear the court and any
                other witnesses.
                                                  2
      Litigation involving self-represented litigants
      can be challenging and difficult. It can become
      even more difficult and cumbersome when the
      self-represented litigant is incarcerated.
      However, an incarcerated litigant’s right to
      meaningful access to the courts requires that the
      litigant be afforded a fair opportunity to present
      his or her side of the controversy. Knight v.
      Knight, 11 S.W.3d 898, 903 (Tenn. Ct. App.
      1999). . . .

      Appellate courts frequently have been
      confronted with cases in which the trial courts
      have disposed of claims either filed by or
      asserted against self-represented prisoners
      without first addressing the prisoner’s pending
      motions. No matter whether the prisoner is the
      plaintiff or the defendant, reviewing courts have
      consistently held that trial courts err when they
      proceed to adjudicate the merits of the claim
      without first addressing the prisoner’s pending
      motion or motions. These oversights have
      generally been found to be prejudicial rather
      than harmless because the failure to address
      pending motions “give[s] the impression that a
      litigant is being ignored,” Logan v. Winstead,
23 S.W.3d at 303. We have also held that a
      prisoner’s failure to comply with local rules
      requiring motions to be set for hearing does not
      provide a trial court with an excuse for failing
      to address the pending motions. Chastain v.
      Chastain, 2004 WL 725277, at *2.
      Accordingly, when a trial court has failed to
      rule on an incarcerated litigant’s pending
      motions, reviewing courts have consistently
      vacated the judgment and remanded the case to
      the trial court with directions to consider and act
      on the pending motions.

Bell, 206 S.W.3d at 91 (footnote omitted).

                              3
              Knight v. Knight, 11 S.W.3d 898 (Tenn. Ct. App. 1999)
              involved a divorce case wherein the husband, who was
              incarcerated, filed a motion seeking transportation to the trial
              or that the trial be continued until his release from prison,
              which was to occur in the not-so-distant future. Id. at 899.
              The trial court in Knight never ruled on the husband’s motion
              and proceeded with the trial. Id. On appeal, this Court
              discussed the evolution of the law in Tennessee regarding
              participation by inmates in legal proceedings. We noted that
              there are various options available to a trial court “including,
              but not limited to, offering Husband the opportunity to testify
              by videotaped deposition, [or] allowing Husband to
              participate in the trial by telephone. . . .” Id. at 906. Because
              the trial court never ruled on the husband’s motion and
              because none of the options available to the trial court were
              considered, we vacated the final divorce decree. Id. at 906-
              07.

              Returning to the present case, we conclude that the Trial
              Court erred when it failed to rule on Husband’s pending
              motions, including his motion to participate in the trial by
              telephone. Husband’s motion to participate in the trial by
              telephone should have been considered by the Trial Court,
              and it should have been granted. We, therefore, vacate the
              final divorce decree in its entirety and remand this case for a
              new trial with directions that Husband be allowed to
              participate at trial by telephone.

(Internal citations in Bell omitted.)

       This appeal is controlled by the principles enunciated in Reese and Bell. Pursuant
to those authorities, we vacate the judgment of the trial court and remand this case for
further proceedings consistent with this opinion. Costs on appeal are assessed to the
appellee, Veronica Denise Richards.



                                            _____________________________________
                                            CHARLES D. SUSANO, JR., CHIEF JUDGE



                                             4